                               UNITED STATES DISTRICT COURT

                              WESTERN DISTRICT OF LOUISIANA

                                          MONROE DIVISION


NAKEEMA S. STRINGFELLOW                                    CASE NO. 3:19-CV-00190

VERSUS                                                     JUDGE TERRY A. DOUGHTY

PAMELA HENDERSON, ET AL.                                   MAG. JUDGE KAREN L. HAYES

                                        JUDGMENT
        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record in

this matter,

        IT IS ORDERED that plaintiff’s complaint is hereby DISMISSED, WITHOUT

PREJUDICE, in its entirety, for lack of subject matter jurisdiction. Fed.R.Civ.P. 12(h)(3).

        Monroe, Louisiana, this 3rd day of June, 2019.




                                                               _______________________________
                                                               TERRY A. DOUGHTY
                                                               UNITED STATES DISTRICT JUDGE
